IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-90,043-01


                        EX PARTE WILLIAM SNELL, Jr., Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 20160D05545-210-1 IN THE 210TH DISTRICT COURT
                           FROM EL PASO COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery

and was sentenced to four years’ imprisonment.

       On July 24, 2019, this Court remanded this application to the trial court for findings of

fact and conclusions of law. On August 20, 2019, the trial court signed findings of fact and

conclusions of law that were based on the affidavit from trial counsel. The trial court

recommended that relief be denied.
       Based on the trial court’s findings of fact as well as this Court’s independent review of

the entire record, we deny relief.

Filed: October 2, 2019
Do not publish